MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 9 
Docket:	   Pen-16-175	
Argued:	   December	13,	2016	
Decided:	  January	17,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                             JONATHAN	M.	SPINNEY	JR.	
                                        	
                                       v.	
                                        	
                                 STATE	OF	MAINE	
	
	
GORMAN,	J.	

      [¶1]		The	State	of	Maine	appeals	from	a	judgment	of	the	Superior	Court	

(Penobscot	County,	Anderson,	J.)	granting	Jonathan	M.	Spinney	Jr.’s	petition	for	

post-conviction	 review	 of	 his	 expulsion	 from	 Adult	 Drug	 Treatment	 Court	

(“drug	 court”)	 and	 the	 resultant	 revocation	 of	 his	 probation.	 	 The	 court	

concluded	that,	because	the	drug	court	termination	hearing	was	in	part	a	bail	

revocation	 hearing,	 it	 had	 authority	 to	 grant	 Spinney’s	 request	 for	

post-conviction	 review	 and	 that	 the	 drug	 court	 termination	 hearing	 had	 not	

afforded	Spinney	due	process.		We	vacate	the	judgment.	

                                   I.		BACKGROUND	

	     [¶2]		On	June	4,	2007,	Jonathan	Spinney	pleaded	guilty	to	one	count	of	

robbery	 (Class	 A),	 17-A	 M.R.S.	 §	 651(1)(C)	 (2006),	 in	 the	 Superior	 Court	
2	

(Penobscot	 County),	 for	 which	 the	 court	 (Brodrick,	 J.)	 sentenced	 him	 to	 ten	

years	in	prison	with	all	but	five	years	suspended	and	three	years	of	probation.		

Between	July	of	2011	and	May	of	2012,	the	State	filed	three	motions	to	revoke	

Spinney’s	 probation.	 	 He	 admitted	 to	 all	 three	 violations,	 but	 the	 court	

(A.	Murray,	J.)	issued	no	sanctions	for	the	first	violation	and,	on	July	17,	2012,	

the	court	(Anderson,	J.)	ordered	that	the	decision	on	what	sanctions	would	be	

imposed	 for	 the	 second	 and	 third	 would	 be	 continued	 generally.	 	 On	

September	11,	2012,	the	State	filed	its	fourth	motion	alleging	that	Spinney	had	

violated	 probation,	 this	 time	 by	 committing	 a	 theft	 and	 violating	 bail.	 	 That	

matter—and,	 apparently,	 the	 sanction	 hearing	 for	 the	 two	 other	 pending	

violations—was	 set	 for	 hearing	 in	 October	 of	 2012.	 	 The	 record	 does	 not	

indicate	what	occurred	in	October	but,	on	December	12,	2012,	Spinney’s	case	

was	 transferred	 to	 Hancock	 County.	 	 There,	 he	 entered	 an	 admission	 to	 the	

September	11,	2012,	motion	alleging	that	he	had	violated	the	conditions	of	his	

probation,	 and	 the	 court	 (Cuddy,	 J.)	 enrolled	 him	 in	 drug	 court—a	 program	

within	 the	 criminal	 court	 system	 “in	 which	 heightened	 judicial	 attention	 is	

given	 to	 defendants”	 whose	 criminal	 actions	 are	 driven	 by	 their	 abuse	 of	

substances.		State	v.	Jakubowski,	2003 ME 58,	¶	1,	822 A.2d 1193.
                                                                                                              3	

        [¶3]		As	a	condition	of	his	participation	in	drug	court,	Spinney	agreed	to	

the	 imposition	 of	 alternate	 sentences	 based	 upon	 his	 performance	 in	 the	

program,	 referred	 to	 as	 “good”	 and	 “bad”	 sentences:	 if	 he	 successfully	

completed	 drug	 court,	 he	 would	 receive	 the	 “good”	 sentence—no	 further	

sanctions	 and	 his	 probation	 would	 continue;	 if	 he	 did	 not	 successfully	

complete	 drug	 court,	 he	 would	 receive	 the	 “bad”	 sentence—a	 full	 revocation	

of	 his	 probation	 resulting	 in	 Spinney	 serving	 the	 remaining	 five	 years	 of	 his	

suspended	 robbery	 sentence.	 	 A	 mere	 sixteen	 days	 after	 he	 entered	 the	

program,	Spinney	failed	to	appear	at	drug	court	and,	once	again,	violated	the	

conditions	of	his	probation	by	committing	a	new	criminal	offense—eluding	an	

officer	 (Class	 C),	 29-A	M.R.S.	 §	2414(3)	 (2011)—by	 leading	 police	 on	 a	

high-speed	 chase	 through	 downtown	 Bangor.	 	 Spinney	 was	 jailed	 soon	 after	

the	 chase	 and,	 while	 incarcerated,	 sent	 a	 letter	 to	 the	 “drug	 court	 team”1	

admitting	that	he	had	used	bath	salts	and	that	he	had	“[left]	the	county,”2	but	

asking	for	yet	another	chance	to	“[change	his]	life.”	



   1	 	 The	 drug	 court	 team	 is	 an	 interdisciplinary	 body	 that	 supervises	 the	 participant’s	 treatment	

plan	and	progress	in	the	program.		Maine	Adult	Drug	Treatment	Court	Policy	&	Procedure	Manual	1	
(2013).	

   2	 	 One	 of	 the	 conditions	Spinney	 agreed	 to	 when	 he	 entered	 drug	court	 was	 that	 he	would	not	

leave	 Hancock	 County	 without	 permission.	 	 As	 noted	 above,	 the	 high-speed	 chase	 occurred	 in	
Bangor,	which	is	located	in	Penobscot	County.	
4	

      [¶4]	 	 On	 January	 18,	 2013,	 the	 court	 held	 a	 hearing	 to	 determine	

whether	 to	 expel	 Spinney	 from	 the	 drug	 court	 program.	 	 At	 the	 start	 of	 that	

hearing,	 after	 consulting	 with	 his	 attorney,	 Spinney	 admitted	 that	 he	 had	

violated	the	drug	court	contract.		The	court	heard	from	Spinney,	his	parents,	

his	 counsel,	 and	 a	 representative	 from	 the	 District	 Attorney’s	 office.	 	 After	

conferring	with	the	drug	court	team	behind	closed	doors	during	the	hearing,	

the	 court	 expelled	 Spinney	 from	 the	 program	 and	 announced	 that	 it	 would	

impose	 a	 full	 revocation	 of	 his	 probation—the	 “bad	 sentence”	 that	 Spinney	

had	agreed	to	upon	entering	drug	court.		Spinney	did	not	object	to	any	of	the	

procedure	 at	 the	 hearing.	 	 That	 same	 day,	 the	 court	 revoked	 Spinney’s	

probation	and	imposed	a	sentence	of	five	years,	the	balance	of	the	previously	

suspended	 portion	 of	 the	 sentence	 imposed	 in	 2007	 for	 his	 robbery	

conviction.		Spinney	did	not	appeal	from	the	revocation	of	his	probation.	

      [¶5]		On	December	30,	2013,	Spinney	filed	a	petition	for	post-conviction	

review	 in	 the	 Superior	 Court	 (Penobscot	 County).	 	 In	 his	 petition,	 he	 argued	

that	 his	 constitutional	 rights	 to	 due	 process	 and	 equal	 protection	 had	 been	

violated	at	the	drug	court	termination	hearing.		He	specifically	alleged	that	he	

had	 been	 denied	 an	 impartial	 hearing,	 the	 opportunity	 to	 present	 evidence,	

and	 the	 opportunity	 to	 confront	 witnesses	 against	 him.	 	 The	 State	 thereafter	
                                                                                                                     5	

moved	 to	 dismiss	 Spinney’s	 petition	 based	 on	 lack	 of	 subject	 matter	

jurisdiction	pursuant	to	15	M.R.S.	§§	2121,	2124	(2013),3	contending	that	the	

statute	expressly	barred	post-conviction	review	of	a	probation	revocation,	the	

basis	for	Spinney’s	petition.			

         [¶6]		By	order	dated	February	13,	2015,	the	court	(Anderson,	J.)	denied	

the	State’s	motion	to	dismiss	Spinney’s	petition	based	on	its	conclusions	that	

the	drug	court	termination	hearing	had	in	fact	addressed	both	the	revocation	

of	Spinney’s	post-conviction	bail	and	the	revocation	of	his	probation,	and	that	

Spinney’s	 failure	 to	 appeal	 those	 decisions	 was	 excusable.	 	 More	 than	 two	

years	after	Spinney	had	filed	his	petition,	by	judgment	dated	March	15,	2016,	

the	 court	 granted	 Spinney’s	 petition	 for	 post-conviction	 review,	 concluding	

that	 the	 procedure	 employed	 in	 the	 drug	 court	 termination	 hearing	 had	 not	

met	due	process	requirements.		The	State	appealed.			

                                               II.		DISCUSSION	

         [¶7]	 	 The	 State	 argues	 that	 the	 court	 erred	 in	 considering	 Spinney’s	

petition	for	post-conviction	review	because	the	court	lacked	jurisdiction	to	do	

so.	 	 Spinney	 responds	 that	 the	 court	 must	 have	 authority	 to	 consider	 his	


   3	 	 Sections	 2121	 and	 2124	 have	 since	 been	 amended	 but	 the	 amendments	 do	 not	 affect	 this	

appeal.	 	 See	 P.L.	 2013,	 ch.	 133,	 §	 3	 (effective	 Oct.	 9,	 2013)	 (codified	 at	 15	 M.R.S.	 §	 2121	 (2016));	
P.L.	2013,	ch.	266,	§§	2,	3	(effective	Oct.	9,	2013)	(codified	at	15	M.R.S.	§	2124	(2016)).	
6	

petition	 in	 the	 interest	 of	 justice	 because	 he	 would	 otherwise	 have	 no	

opportunity	 for	 review	 of	 his	 expulsion	 from	 drug	 court	 and	 the	 resultant	

revocation	of	his	probation.		

      [¶8]	 	 Although	 participation	 in	 drug	 court	 may	 be	 allowed	 at	 virtually	

any	stage	in	a	criminal	proceeding,	Maine	Adult	Drug	Treatment	Court	Policy	

&	 Procedure	 Manual	 3	 (2013),	 Spinney	 entered	 drug	 court	 while	 he	 was	 on	

probation	for	a	felony	conviction	and	after	admitting	that	he	had	violated	the	

terms	of	that	probation	on	three	separate	occasions.		Spinney	was	to	remain	

on	probation	throughout	his	time	in	drug	court	and,	as	part	of	his	drug	court	

contract,	he	agreed	that	he	would	“[f]ollow	all	terms	and	conditions	of	other	

release	 and	 probation.”	 	 He	 also	 agreed	 that	 the	 court	 would	 revoke	 that	

probation	 if	 he	 failed	 to	 successfully	 complete	 the	 drug	 court	 program.		

Spinney	then	violated	the	conditions	of	his	drug	court	contract	and	admitted	

that	he	had	done	so,	precipitating	the	drug	court	termination	hearing	and	the	

resulting	 revocation	 of	 his	 probation.	 	 The	 court’s	 January	 18,	 2013,	 hearing	

was	 thus	 a	 hybrid	 event:	 a	 probation	 revocation	 sanction	 hearing	

superimposed	 upon	 a	 drug	 court	 termination	 proceeding.	 	 In	 Spinney’s	 case,	
                                                                                                                 7	

however,	 only	 the	 probation	 revocation	 resulted	 in	 a	 sentence,4	 and	 the	

record	reveals	that	Spinney	failed	to	avail	himself	of	the	opportunity	to	seek	

review	of	that	sanction	through	17-A	M.R.S.	§	1207	(2012).5			

        [¶9]		Title	15	M.R.S.	§	2124	sets	forth	the	jurisdictional	prerequisites	for	

post-conviction	 review	 proceedings.	 	 The	 statute	 vests	 the	 Superior	 Court6	

with	 authority	 to	 review	 criminal	 judgments	 and	 “post-sentencing	

proceeding[s]	 [that	 are]	 causing	 a	 present	 restraint	 or	 .	 .	 .	 impediment,”	

15	M.R.S.	 §	 2124,	 but	 expressly	 excludes	 probation	 revocation	 proceedings	

from	 the	 definition	 of	 “post-sentencing	 proceeding”	 and,	 therefore,	 from	 the	

jurisdiction	of	the	court,	15	M.R.S.	§	2121(2).		Although	the	process	utilized	by	

the	court	in	the	December	13,	2013,	hearing	left	much	to	be	desired,	see	State	

v.	 Power,	 2015 ME 40,	 ¶	 9,	 114 A.3d 662  (“Constitutional	 due	 process	

protections	 apply	 in	 a	 probation	 revocation	 hearing.”),	 Spinney	 could	 have	

and	 should	 have	 appealed	 the	 revocation	 of	 his	 probation	 pursuant	 to	 M.R.	

   4	 	 Because	 Spinney	 was	 on	 probation	 during	 his	 time	 in	 drug	 court,	 we	 need	 not	 discuss	 what	

appellate	review	process	might	be	available	to	an	individual	who	enters	drug	court	at	another	stage	
of	criminal	proceedings.		
   5	 	 Section	 1207	 has	 since	 been	 repealed	 and	 replaced	 but	 the	 enactment	 does	 not	 affect	 this	

appeal.		See	P.L.	2015,	ch.	431,	§	41	(effective	July	29,	2016)	(codified	at	17-A	M.R.S.	§	1207	(2016)).	
    6	 	 15	 M.R.S.	 §	 2123(1-A)	 (2016)	 states	 that	 “authorized”	 judges	 of	 the	 District	 Court	 also	 have	

jurisdiction	to	conduct	post-conviction	review	proceedings.		With	the	state-wide	implementation	of	
the	Unified	Criminal	Docket,	all	District	Court	judges	who	preside	over	criminal	matters	“ha[ve]	and	
shall	exercise	all	of	the	powers,	duties	and	authority	necessary	for	exercising	the	same	jurisdiction	
as	the	Superior	Court	relative	to	a	post-conviction	review	proceeding.”		15	M.R.S.	§	2123(1-A).	
8	

App.	P.	19.7		His	failure	to	take	advantage	of	the	only	avenue	of	review	open	to	

him	 did	 not	 imbue	 the	 Superior	 Court	 with	 the	 authority	 to	 consider	 his	

petition	for	post-conviction	review	of	a	probation	revocation	in	contravention	

of	15	M.R.S.	§§	2121(2),	2124.		Moreover,	Spinney	was	represented	by	counsel	

at	the	drug	court	termination	proceeding;	he	agreed	that	he	had	violated	the	

conditions	of	his	probation	by	violating	the	drug	court	contract	and	engaging	

in	additional	criminal	conduct;	and	he	had	ample	notice	that	such	a	violation	

would	 result	 in	 a	 full	 revocation	 of	 his	 probation.	 	 No	 injustice	 is	 present	 on	

this	record.	

          [¶10]	 	 We	 conclude	 that,	 in	 cases	 such	 as	 this	 where	 a	 drug	 court	

participant	 is	 also	 on	 probation	 and	 the	 revocation	 of	 his	 probation	 is	 the	

sentence	that	is	imposed	upon	expulsion	from	drug	court,	the	proper	path	to	

obtain	review	is	to	file	a	notice	of	appeal.8		See	17-A	M.R.S.	§	1207(1)	(2016);	

M.R.	 App.	 P.	 19.	 	 If	 we	 find	 sufficient	 cause	 to	 issue	 a	 certificate	 of	 probable	

cause,	 M.R.	 App.	 P.	 19(f),	 we	 would	 then	 review	 the	 court’s	 expulsion	 of	 the	



     7	 	 As	 noted	 above,	 Spinney	 did	 not	 object	 to	 the	 procedure	 used	 at	 the	 December	 13,	 2013,	

hearing.		Rather,	Spinney	requested—and	the	court	granted—that	he,	his	parents,	and	his	counsel	
be	allowed	to	address	the	court	on	his	behalf.			
     8		Although	Spinney,	upon	entering	drug	court,	agreed	that	his	probation	would	be	fully	revoked	

if	he	failed	to	successfully	complete	the	program	and	he	also	admitted	to	violating	the	conditions	of	
his	 release,	 he	 may	 nonetheless	 have	 sought	 an	 appeal	 to	 challenge	 any	 due	 process	 violations	
inherent	in	the	probation	revocation	proceedings.		
                                                                                      9	

participant	from	drug	court	and	the	subsequent	revocation	of	the	participant’s	

probation	 for	 an	 abuse	 of	 discretion	 as	 we	 would	 review	 any	 court	 order	

revoking	 probation.	 	 See	 State	 v.	 Kniffin,	 604 A.2d 900,	 901	 (Me.	 1992);	

17-A	M.R.S.	§	1206	(2016).		To	the	extent	our	holding	in	Jakubowski,	2003 ME
58,	 822 A.2d 1193,	 might	 suggest	 that	 there	 is	 no	 such	 path	 for	 review,	 we	

clarify	that	decision.	

      [¶11]	 	 Because	 we	 understand	 that	 Spinney	 is	 being	 held	 in	 the	

Penobscot	County	Jail	pursuant	to	the	Superior	Court’s	grant	of	his	petition	for	

post-conviction	 review	 and	 because	 the	 remaining	 five	 years	 of	 his	 robbery	

sentence,	 adjusted	 for	 good	 time,	 see	 17-A	 M.R.S.	 §	 1253	 (2016),	 may	 have	

otherwise	 run	 by	 now,	 we	 take	 the	 extraordinary	 step	 of	 noting	 that—even	

had	 Spinney	 properly	 asked	 us	 to	 review	 the	 court’s	 decision	 to	 revoke	 his	

probation—we	 could	 find	 no	 abuse	 of	 discretion	 on	 this	 record.	 	 Spinney	

entered	 drug	 court	 after	 admitting	 to	 three	 separate	 motions	 to	 revoke	 his	

probation	 and	 agreeing	 that,	 should	 he	 fail	 to	 successfully	 complete	 drug	

court,	 the	 sentence	 imposed	 for	 those	 violations	 of	 probation	 would	 be	 five	

years	of	incarceration.		Within	sixteen	days	after	starting	what	was	supposed	

to	 be	 a	 year-long	 program,	 Spinney	 plainly	 violated	 his	 drug	 court	 contract	
10	

and	 the	 conditions	 of	 his	 release.	 	 The	 court	 did	 not	 abuse	 its	 discretion	 in	

expelling	him	from	drug	court	and	revoking	his	probation.			

         The	entry	is:	

                            Judgment	vacated.		Remanded	with	instructions	
                            to	 dismiss	 the	 petition	 for	 post-conviction	
                            review.		
	
	       	      	      	      	     	
	
R.	 Christopher	 Almy,	 District	 Attorney,	 and	 Susan	 J.	 Pope,	 Asst.	
Dist.	 Atty.	 (orally),	 Prosecutorial	 District	 V,	 Bangor,	 for	 appellant	
State	of	Maine	
	
Matthew	 S.	 Erickson,	 Esq.	 (orally),	 Brewer,	 for	 appellee	 Jonathan	
M.	Spinney	Jr.	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2013-4904	
FOR	CLERK	REFERENCE	ONLY